DETAILED ACTION
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021, has been entered.
 
Specification
The title of the invention is not sufficiently descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Examiner Notes
In claim 14, line 11, the examiner recommends inserting --result lookaside-- before “buffer” as this language has been inserted in similar places elsewhere throughout the claims.
In claim 17, line 2, the examiner recommends inserting --result lookaside-- before “buffer” (again, for consistency).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
In claim 14, line 2, “a computation unit to execute a plurality of instructions”.  From paragraph [0013] of the specification, this computation unit is interpreted as, and hereafter limited to, an arithmetic logic unit (ALU), floating point unit (FPU), at least one 2D or 3D shader, or a graphics processing unit (GPU), and equivalents thereof.  All of these computation units include inherent hardware to execute instructions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1, applicant claims “suspending tracking hits in response to hits exceeding misses by a first threshold amount”.  This is a broader version (i.e., genus) of the previously claimed “in response to the counter being at a maximum value during the instance of the second opcode and the second set of operands matching the first instruction information, leaving the counter at the maximum value”.  However, in the original disclosure, the only species of this genus that is described is suspending tracking of hits when the counter reaches its maximum value (e.g. see paragraphs [0008] and [0016], among others, and FIG.5, steps 508-512).  The current claim language encompasses other situations where hits exceed misses but the counter is not at its maximum value.  For instance, if the first threshold amount is chosen to be 5, and the maximum counter value is 15 (e.g. 1111), then every combination of hit and miss counts where hits outnumber misses by 5 would cause the claimed suspending.  For instance, if there are 7 hits and only 1 miss, the counter value would not be at its maximum, but at a value of 6 (e.g. 0110).  There are many different combinations of hit amounts, miss amounts, and first threshold amounts that are now covered by the claim that were not originally disclosed.  Even further, hen there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”, and “The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615.”  As applicant has not described any other species beyond suspending tracking hits when a single counter is at its maximum value, the claim limitation in question lacks adequate written description.
Further referring to claim 1, applicant claims “disabling the result lookaside buffer in response to misses exceeding hits by a second threshold amount”.  This is a broader version (i.e., genus) of the previously claimed “disabling the buffer in response to a value of the counter being less than a threshold value”.  For similar reasons as above, the current language lacks adequate written description because applicant only originally described disabling when the counter is less than a threshold of 0 or 1 (see paragraphs [0019] and [0029]).  If the second threshold amount is chosen to be 1, then the buffer is disabled when the counter is 0 (when neither misses nor hits exceeds the other).  If the second threshold amount is chosen to be 0, then the buffer is disabled when the counter is -1 (when the number of misses exceeds the number of hits by 1).  These are the only two possibilities originally described.  However, the claimed genus covers many other combinations of hit amounts, miss amounts, and second threshold amounts.  For instance, the 
Referring to claim 6, applicant has not originally disclosed a system in which threshold amounts of excess hits (over misses) and misses (over hits) (from claim 1) are combined with increment and decrement amounts of different values (claim 6).  Applicant originally disclosed updating a counter by differing amounts and then simply comparing the counter value to a threshold (paragraphs [0018]-[0019]).  However, applicant has not described the compatibility of different increment/decrement amounts and tracking excess hits/misses, which becomes more complex.  For instance, if the increment value is 4 and the decrement value is 1 (paragraph [0018]), and a 4-bit counter is used (max value of 15), then applicant could suspend tracking hits when there are 4 more hits than misses (0 misses and 4 hits would result in a max counter value of 1111), but tracking hits could also be suspended when there are 3 more hits than misses (1 miss followed by 4 hits would also result in a max counter value of 1111).  Applicant has not described the variability of the threshold.  As such, adequate written description of claim 6 has not been provided.  
Claims 8 and 14 are rejected for similar reasons as claim 1.
All dependent claims are rejected due to their dependence on claims lacking adequate written description.  With respect to claims 3-4, 10-11, and 16-17, these claims no longer cover the species including two counters.  However, they are still rejected because they still cover various combinations of hit counts, miss counts, and threshold amounts that were not contemplated in the original disclosure.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 13, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 5, “the number of tracked hits”.  In claim 1, “tracking hits” in lines 13-14 is not necessarily the same as “tracking hits” in line 16.  Thus, there may be multiple numbers of hits.
In claim 13, 2nd
In claim 15, “the instruction”.  Basis for this was deleted from the “leave…” paragraph in claim 14.
In claim 16, “the instruction” for similar reasons.
Claims 17-18 are rejected for being dependent on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, U.S. Patent No. 5,260,898 (as cited by applicant), in view of Hiniker-Roosa, U.S. Patent Application Publication No. 2014/0229683 A1 (herein referred to as Hiniker), and Gunther et al., U.S. Patent No. 5,781,783 (herein referred to as Gunther).
Referring to claim 1, Richardson has taught a result lookaside buffer (see FIG.2, buffer 110, and the abstract).
a) Richardson has not taught a method comprising: tracking hits and misses for the result lookaside buffer; and disabling the result lookaside buffer in response to misses exceeding hits by a second threshold amount.  However, Hiniker has taught disabling a cache/buffer for some amount of time if it experiences a low hit rate (see paragraphs [0037]-[0039]).  Hiniker tracks hits (HitCount) and also tracks misses (the difference between HitCount and LookupCount).  The examiner notes that the selected hit rate of Hiniker can be any rate (this is up to the programmer/designer/user).  For instance, assume a selected hit rate of 50%.  This tracking hits and misses for the result lookaside buffer and disabling the result lookaside buffer in response to misses exceeding hits by a second threshold amount.
b) Richardson, as modified, has also not taught suspending tracking hits in response to hits exceeding misses by a first threshold amount.  However, Gunther has taught a single up/down saturating counter that increments on a cache hit and decrements on a cache miss so as to maintain a difference between hits and misses for a predetermined period of time.  See column 7, lines 14-39, and column 8, line 33, to column 9, line 5.  A single saturating counter is a recognizable alternative that one of ordinary skill in the art would have advantageously substituted for the two-counter system of Hiniker to realize predictable results, i.e., a reduction of the number of counters while still allowing cache-disabling based on a hit rate over some period of time.  This saturating counter would stop tracking hits at the maximum value (e.g. when the number of tracked hits exceeds the number of tracked misses by the maximum value) so as to not roll over to 0, which would result in a less adequate count of hits (for instance, with a 4-bit th hit will cause the saturating counter to still indicate 15 hits, whereas a non-saturating counter would indicate 0 hits since the counter would roll over from 1111 to 0000.  Further, the higher the count, the higher the tracked hit rate.  The counter could be implemented in a number of ways.  If saturated and initialized to 0, a value of 0 means that, at best, the number of tracked hits equals the number of tracked misses (for a 50% tracked hit rate).  For any value larger than 0, the hit rate is higher.  Thus, even with a single counter, one could still disable the cache based on hit rate, as taught by Hiniker.  Consequently, to reduce the number of counters used, while also allowing for tracking with no roll-over, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Richardson and Hiniker to include a single saturating counter for counting hits and misses, and for suspending tracking hits in response to hits exceeding misses by a first threshold amount.
Referring to claim 2, Richardson, as modified, has taught the method of claim 1, wherein tracking comprises: incrementing a counter by a first number in response to a hit at the result lookaside buffer and the counter being below a maximum value (with a saturating counter, a hit will only result in an increment if the counter is not at the maximum).
Referring to claim 3, Richardson, as modified, has taught the method of claim 2, wherein tracking further comprises: decrementing the counter by a second number in response to a miss at the result lookaside buffer (the up/down saturating counter of Gunther would be decremented when there is a miss).
Referring to claim 4, Richardson, as modified, has taught the method of claim 3, wherein the first number and the second number are programmable and adjustable based on a desired hit rate of the result lookaside buffer (these numbers are inherently .
Claim 14 is partially rejected for similar reasons as claim 1.  Furthermore, Richardson has taught a device, comprising:
a) a computation unit to execute a plurality of instructions, each instruction of the plurality of instructions comprising an opcode and a set of operands, the set comprising at least one operand (the examiner notes that the computation unit of Richardson (e.g. at least one of units 140, 150, 160 in FIG.2) is a floating-point unit (column 2, lines 42-46).  A floating-point unit is encompassed by applicant’s claimed “computation unit” through invocation of 112(f) - see the “Claim Interpretation” section above));
b) a result lookaside buffer (FIG.2, result cache 110, and abstract) comprising a tag portion (FIG.2, opcode field 100 and operand fields to which operands 120 and 130 are compared (e.g. leftmost three fields of the buffer)) and a data portion (FIG.2, rightmost field of cache 110, which stores the results 50 (from FIG.1));
c) a comparator to compare instructions of the plurality of instructions to the tag portion of the buffer to determine hits and misses at the result lookaside buffer (see FIG.2.  When an instruction is received, its operands 120 and 130 are compared against those in the middle two fields of the buffer.  In addition, the instruction opcode is inherently compared against the leftmost field in the buffer,  When there is a match, a hit has occurred; otherwise the instruction misses the buffer).
Claims 15-17 are respectively rejected for similar reasons as claims 2-4.
Claim 20 is rejected for similar reasons as claim 12 under the first interpretation (see below).

Claims 5, 8-12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Hiniker, Gunther, and McNutt et al., U.S. Patent No. 5,649,153 (herein referred to as McNutt).
Referring to claim 5, Richardson, as modified, has taught the method of claim 1, further comprising: re-enabling the result lookaside buffer a first number of clock cycles after disabling the result lookaside buffer (see paragraph [0039] of Hiniker, last sentence); but has not taught setting the number of tracked hits to an initial value.  However, McNutt teaches resetting an event counter to zero at the end of each I/O-data gathering period.  See column 5, lines 20-23.  This ensures that the statistics are compiled only for the upcoming time period (and the past is forgotten).  The examiner asserts that there are a finite number of implementations for the hit/miss counter, each being obvious to try with predictable results.  For instance, one of skill in the art would recognize that if you never reset the saturating counter, then the cache may be disabled more often than desired, including when a more recent hit rate since the last disabling is above the threshold.  Resetting the counter ensures that future disabling will occur only based on most recent cache hit history as opposed to also on less recent history.  This is simply a design choice that would have been obvious to try.  As a result, to disable the cache based on recent hit data and not also based on old hit data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Richardson for setting the number of tracked hits to an initial value.
Claim 8 is rejected for similar reasons as claims 1 and 5.
Claims 9-11 are respectively rejected for similar reasons as claims 2-4.
Referring to claim 12, Richardson, as modified, has taught the method of claim 8, and, under a first interpretation, wherein the result lookaside buffer never stores a first set of operands (Richardson’s buffer will never store any operands that are not used by a given program.  For instance, integer-only programs would cause the buffer to never store and floating-point values.  It is inherent that most, if not all, practical programs use a subset of all possible values.  As such, anything unused would be part of a first set of operands that are never stored during execution of that program).
Claim 18 is rejected for similar reasons as claim 5.

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Hiniker, Gunther, the examiner’s taking of Official Notice, and Alvarez et al., “Fuzzy Memoization for Floating-Point Multimedia Applications”, July 2005, pp.922-927 (herein referred to as Alvarez).
Referring to claim 7, Richardson, as modified, has taught the method of claim 1, but has not taught wherein a hit comprises the N most significant bits of a first set of operands stored at the result lookaside buffer matching the N most significant bits of a second set of operands of an instruction received for execution at a computation unit, wherein N is an integer number less than the number of bits comprising the first set of operands and the second set of operands.  However, the examiner first notes that a CAM is well known and accepted in the art.  It compares an input against data in all entries simultaneously, and outputs data corresponding to the matching entry.  CAM is known to be a very high-speed memory, and a hit comprises the N most significant bits of a first set of operands stored at the result lookaside buffer matching the N most significant bits of a second set of operands of an instruction received for execution at a computation unit, wherein N is an integer number less than the number of bits comprising the first set of operands and the second set of operands.
Claims 13 and 19 are rejected for similar reasons as claim 7.

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Hiniker, Gunther, and Alvarez.
Referring to claim 12, Richardson, as modified, has taught the method of claim 8, but, under a second interpretation where “never stores” is interpreted as “is prevented from storing” (or “can never store”), has not taught wherein the result lookaside buffer never stores a first set of operands.  However, Alvarez has taught not polluting the result cache with trivial data, such as multiplication by zero, because such a computation could be performed very quickly and it is better to not allocate a cache entry to such a computation because it could remove another entry for which memorization is helpful (i.e., for any non-trivial operation).  So, for multiplication, 0 operands would never be stored.  One would also recognize that, for division, a divisor of 1 and dividend of 0 would also be excluded.  As a result, in order to prevent polluting the cache with trivial data, and allocating cache entries to the computations that most benefit from result lookup, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Richardson such that the result lookaside buffer never stores a first set of operands.
Claim 20 is rejected for similar reasons as claim 12 under the second interpretation.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Note that any amendment to claim 6 (or a claim on which claim 6 depends) to address 112 issues (or otherwise) may affect allowability.

Response to Arguments
On page 8 of applicant’s response, applicant states that page 7 of the Office Action acknowledges that Richardson fails to disclose or suggest disabling the result lookaside buffer in response to misses exceeding hits by a threshold amount.
The examiner has reviewed page 7, but does not see any such acknowledgement.

On pages 8-9 of applicant’s response, applicant argues that Hiniker is not directed to a result lookaside buffer.
The examiner first notes applicant’s removal of language in claim 1 that explains the structure and operation of a result lookaside buffer.  Therefore, even if Hiniker’s cache is not the same type of buffer as that described in applicant’s disclosure, “result lookaside buffer” may be broad enough to encompass Hiniker’s cache.  At this point, such an interpretation is unnecessary.  However, the examiner also notes that the type of cache taught by Hiniker is not being relied upon.  What is being relied upon is Hiniker’s tracking of a hit rate to disable a cache structure.  Same cache or not, this tracking and disabling would be useful for many different types of cache, including Richardson’s result lookaside buffer.

On page 9 of applicant’s response, applicant argues that Gunther has not taught suspending tracking hits in response to hits exceeding misses by a threshold amount.
The examiner respectfully disagrees.  Gunther has taught a saturating counter.  Thus, hits will be tracked until the counter reaches its maximum value.  At that point, tracking hits is suspended until the counter is decremented.  As an example, for a 4-bit counter with a max 

On pages 8-9 of applicant’s response, applicant also argues that Richardson, Hiniker, and Gunther have not taught re-enabling the buffer and resetting tracked hits to an initial value.
The examiner agrees.  However, this is the reason why McNutt is additionally relied upon.

All remaining arguments involving the remaining prior art not teaching at least one limitation in amended claim 1 are not persuasive, as the combination of Richardson, Hiniker, and Gunther have taught said at least one limitation.  Please see the rejections above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dieffenderfer has taught data prefetch throttle.  Included is a counter that increments on a hit 608 and decrements on a miss 610 to track a prefetch hit rate 614.  If the hit rate is too low, prefetch is disabled 616.  See Fig.6.
 “EE 4720 Homework 5 Solution”, Louisiana State University, 2000, pp.1-4, has taught saturating counters that may be initialized to various values to affect operation (see p.2).  Such may be combinable with the aforementioned prior art to initialize a hit/miss counter to some intermediate value, where hits would count up from the intermediate value until saturation and misses would count down 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183